             Case 1:20-mj-06811-UA Document 9 Filed 12/07/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA,                                              :
                                                                       :
                  -v-                                                  :   20-CR-____ (JMF)
                                                                       :
MAXIMO RODRIGUEZ,                                                      :         ORDER
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        A waiver of indictment, arraignment, and change-of-plea hearing is hereby scheduled to

occur in this case as a video/teleconference using the Microsoft Teams platform on December 8,

2020, at 3:30 p.m.1 Chambers will provide counsel with a telephone number at which the

interpreter can be reached at the time of the conference; it is counsel’s responsibility to connect

the interpreter in with the Defendant for the conference.

        To optimize the quality of the video feed, only the Court, the Defendant, defense counsel,

and counsel for the Government will appear by video for the proceeding; all others will

participate by telephone. Co-counsel, members of the press, and the public may access the audio

feed of the conference by calling 888-363-4749 and using access code 5421540#.

        In advance of the conference, Chambers will email the parties with further information on

how to access the conference. Those participating by video will be provided a link to click or to

be pasted into their browser. (Counsel and the Defendant may want to download Microsoft




1
       To ensure that public awareness of, and access to, the proceeding, the Court is docketing
this Order under Defendant’s Magistrate Court case number because, until the waiver of
indictment is accepted and the information filed, there is no District Court (“CR”) case number.
             Case 1:20-mj-06811-UA Document 9 Filed 12/07/20 Page 2 of 5




Teams onto whatever device is to be used to access the conference — though access should be

available without downloading through the web browser.) The link is non-transferrable and

can be used by only one person; further, it should be used only at the time of the conference.

          To optimize use of the Microsoft Teams technology, all those participating by video

should:

             1. Use the Microsoft Teams application or the most recent version of their web
                browser.

             2. Use hard-wired internet or WiFi. If using WiFi, the device should be positioned
                as close to the Wi-Fi router as possible to ensure a strong signal. (Weak signals
                may cause delays or dropped feeds.)

             3. Minimize the number of others using the same WiFi router during the conference.

Further, all participants must identify themselves every time they speak, spell any proper names

for the court reporter, and take care not to interrupt or speak over one another. Finally, all of

those accessing the conference — whether in listen-only mode or otherwise — are reminded that

recording or rebroadcasting of the proceeding is prohibited by law.

          If Microsoft Teams does not work well enough and the Court decides to transition to its

teleconference line, counsel should call 888-363-4749 and use access code 5421540#. (Members

of the press and public may call the same number, but will not be permitted to speak during the

conference.) In that event, and in accordance with the Court’s Emergency Individual Rules and

Practices in Light of COVID-19, available at https://www.nysd.uscourts.gov/hon-jesse-m-

furman, counsel should adhere to the following rules and guidelines during the hearing:

             1. Each party should designate a single lawyer to speak on its behalf (including
                when noting the appearances of other counsel on the telephone).

             2. Counsel should use a landline whenever possible, should use a headset instead of
                a speakerphone, and must mute themselves whenever they are not speaking to
                eliminate background noise. In addition, counsel should not use voice-activated
                systems that do not allow the user to know when someone else is trying to speak
                at the same time.

                                                  2
           Case 1:20-mj-06811-UA Document 9 Filed 12/07/20 Page 3 of 5




           3. To facilitate an orderly teleconference and the creation of an accurate transcript,
              counsel are required to identify themselves every time they speak. Counsel
              should spell any proper names for the court reporter. Counsel should also take
              special care not to interrupt or speak over one another.

           4. If there is a beep or chime indicating that a new caller has joined while counsel is
              speaking, counsel should pause to allow the Court to ascertain the identity of the
              new participant and confirm that the court reporter has not been dropped from the
              call.

       If possible, defense counsel shall discuss the attached Waiver of Right to be Present at

Criminal Proceeding with the Defendant prior to the proceeding. If the Defendant consents, and

is able to sign the form (either personally or, in accordance with Standing Order 20-MC-174 of

March 27, 2020, by defense counsel), defense counsel shall file the executed form at least 24

hours prior to the proceeding. In the event the Defendant consents, but counsel is unable to

obtain or affix the Defendant’s signature on the form, the Court will conduct an inquiry at the

outset of the proceeding to determine whether it is appropriate for the Court to add the

Defendant’s signature to the form.

       To the extent that there are any documents relevant to the proceeding (e.g., waiver forms,

a plea agreement, proposed orders or documents regarding restitution, forfeiture, or removal),

counsel should submit them to the Court (by email or on ECF, as appropriate) at least at least 24

hours prior to the proceeding. To the extent any documents require the Defendant’s signature,

defense counsel should endeavor to get them signed in advance of the proceeding as set forth

above; if defense counsel is unable to do so, the Court will conduct an inquiry during the

proceeding to determine whether it is appropriate for the Court to add the Defendant’s signature.

       SO ORDERED.


Dated: December 7, 2020                           __________________________________
       New York, New York                                  JESSE M. FURMAN
                                                         United States District Judge



                                                 3
              Case 1:20-mj-06811-UA Document 9 Filed 12/07/20 Page 4 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA
                                                                        WAIVER OF RIGHT TO BE
                             -v-                                        PRESENT AT CRIMINAL
                                                                        PROCEEDING
                                    ,
                                       Defendant.                         -CR-   ( )( )
-----------------------------------------------------------------X

Check Proceeding that Applies

____     Waiver of Indictment, Arraignment, and Entry of Plea of Guilty

         I am aware that I have been charged with violations of federal law. I have consulted with
         my attorney about those charges. I have decided that I wish to waive indictment, consent
         to entry of an information, and enter a plea of guilty to certain charges. I understand I
         have a right to appear before a judge in a courtroom in the Southern District of New York
         for these purposes and to have my attorney beside me as I do. I am also aware that the
         public health emergency created by the COVID-19 pandemic has interfered with travel
         and restricted access to the federal courthouse. I have discussed these issues with my
         attorney. By signing this document, I wish to advise the court that I willingly give up my
         right to appear in person before the judge. By signing this document, I also wish to advise
         the court that I willingly give up any right I might have to have my attorney next to me as
         the following conditions are met. I want my attorney to be able to participate in the
         proceeding and to be able to speak on my behalf during the proceeding. I also want the
         ability to speak privately with my attorney at any time during the proceeding if I wish to
         do so.



Date:              _________________________                         ____________________________
                   Print Name                                        Signature of Defendant

I hereby affirm that I am aware of my obligation to discuss with my client the charges against my
client, my client’s rights to attend and participate in the criminal proceedings encompassed by
this waiver, and this waiver and consent form. I affirm that my client knowingly and voluntarily
consents to the proceedings being held with my client and me both participating remotely.


Date:              __________________________                        _____________________________
                   Print Name                                        Signature of Defense Counsel



                                                               4
            Case 1:20-mj-06811-UA Document 9 Filed 12/07/20 Page 5 of 5




Addendum for a defendant who requires services of an interpreter:

I used the services of an interpreter to discuss these issues with the defendant. The interpreter
also translated this document, in its entirety, to the defendant before the defendant signed it.
The interpreter’s name is: _______________________.


Date:          _________________________
               Signature of Defense Counsel




Accepted:      ________________________
               Signature of Judge
               Date:




                                                5
